RESOLUCIÓN
Se enmienda el inciso (k) de la Regla 20 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI-A, para añadir un segundo párrafo al inciso aludido que leerá de la manera siguiente:
Cuando se trata de revisar sentencias o resoluciones del Tribunal de Circuito de Apelaciones emitidas en casos previa-mente consolidados por el Tribunal de Circuito de Apelaciones, se podrá autorizar la presentación de un apéndice conjunto que contendrá una copia de los documentos incluidos en el párrafo anterior. Esta excepción no releva de la presentación de nueve (9) copias según lo dispone la Regla 40 de este Reglamento.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Negrón García y Rebollo López no intervinieron.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo